IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



HASTIE EUGENE LOVE,                        )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9706-CC-00214
                                           )
vs.                                        ) LAUDERDALE COUNTY
                                           )
STATE OF TENNESSEE,

       Respondent.
                                           ) No. 4933
                                           )
                                           )
                                                            FILED
                                                           September 16, 1997

                                                            Cecil Crowson, Jr.
                                         ORDER              Appellate C ourt Clerk




              This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the judgment of the trial court in

this case by order rather than formal opinion. The above-captioned case represents an

appeal from the trial court’s dismissal of the petitioner’s petition for writ of habeas

corpus. The record was filed on June 20, 1997, and the petitioner filed his brief on July

16, 1997. The petitioner is currently serving concurrent ninety-nine year sentences for

two convictions of rape he received in 1968. The petitioner contends that his sentence

has expired because the statute under which he was sentenced no longer exists and

the current law imposes a lesser penalty for the offenses committed.



              Having reviewed the state’s motion in light of the petitioner’s brief and the

record as a whole, we conclude that the motion is well-taken and should be granted. In

dismissing the petition, the trial court found that the petitioner had failed to show upon

the face of the judgment or the record of the proceedings upon which the judgment was

rendered that the convicting court was without jurisdiction or authority to sentence the

petitioner or that the petitioner’s sentence of imprisonment or other restraint has

expired. See State v. Archer, 851 S.W.2d 157 (Tenn. 1993).



              We agree with the trial court’s ruling. The convicting court in this case

had jurisdiction over both the subject matter and person, and nothing in the record
before us demonstrates that the convicting court’s actions were unauthorized. Nor has

the petitioner shown that his sentence has expired. Contrary to the petitioner's

argument, the Tennessee Criminal Sentencing Reform Act of 1989, which repealed the

statute under which the petitioner was convicted and sentenced, specifically states that

"[t]his act shall not affect rights and duties matured, penalties that were incurred, or

proceedings that were begun before its effective date." 1989 Tenn. Pub. Acts ch. 591, §

115. See also State ex rel. Stewart v. McWherter, 857 S.W.2d 875 (Tenn. Crim. App.

1992); State v. Russell, 866 S.W.2d 578 (Tenn. Crim. App. 1991). Therefore, since the

petitioner is not challenging the appropriateness of his sentence at the time it was

imposed, his present claim must fail.



              Accordingly, we cannot find any error on the part of the trial court in

dismissing the petition. It is therefore ORDERED that the state’s motion is granted.

Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals, we affirm the trial court’s dis

the petitioner’s petition for writ of habeas corpus.



              Enter, this the ___ day of August, 1997.




                                           ______________________________
                                           PAUL G. SUMMERS, JUDGE



                                           ______________________________
                                           JOE B. JONES, PRESIDING JUDGE



                                           ______________________________
                                           DAVID G. HAYES, JUDGE




                                              2